STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0275
VERSUS

GLENN C. FISHER, JR. JUNE 21, 2022
In Re: Glenn C. Fisher, Jr., applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 577,754.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a file-stamped copy of the motion to reconsider sentence, the
district court’s ruling, a complete copy of the bill of
information, all pertinent minute entries and/or transcripts,
and any other portions of the district court record that might
support the claims raised in the writ application.
Supplementation of this writ application and/or an application
for rehearing will not be considered. See Uniform Rules of
Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. Any future
filing on this issue should include the entire contents of this

application, the missing items noted above, and a copy of this
ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

acrl

DEPUTY CLERK OF COURT
FOR THE COURT